Exhibit 10.20

EXECUTION COPY

PROFIT UNIT GRANT AGREEMENT

GS Maritime Holding LLC (the “Company”) hereby grants to Holder the number of
Profit Units, which shall be either Time-Vested Profit Units or
Performance-Vested Profit Units, as set forth below. The Profit Units are
subject to all of the terms and conditions as set forth in this grant agreement
(the “Grant Agreement”) as well as the terms and conditions of the Company’s
Limited Liability Company Agreement, dated as of December 4, 2007, as amended,
amended and restated, modified or supplemented from time to time (the “LLC
Agreement”), which is incorporated herein in its entirety.

 

Holder:    John Patrick Binion Date of Grant:    March     19    , 2010 Number
of Time-Vested Profit Units:    919 Number of Performance-Vested Profit Units:
   919

The terms and conditions of the Profit Units granted hereby, to the extent not
controlled by the terms and conditions contained in the LLC Agreement are as
follows:

 

  1. Definitions.

Capitalized terms not otherwise defined herein shall have the same meanings as
in the LLC Agreement. As used in this Grant Agreement, the following terms shall
have the meanings set forth below:

(a) “Cause” has the meaning ascribed to such term in that certain employment
agreement between Holder and United Maritime Group, LLC (“United Maritime”),
dated as of March     19th    , 2010 (as the same may be amended, amended and
restated, modified or supplemented from time to time the “Employment
Agreement”).

(b) “Change in Control” means (i) the sale or disposition, in one or a series of
related transactions, of all or substantially all of the assets of the Company
to any “person” or “group” (as such terms are defined in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) other than to any Investor or any Affiliate
thereof; (ii) any person or group, other than any Investor or any Affiliate
thereof, is or becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act), directly or indirectly, of more than fifty
percent (50%) of the total voting power of the Company, including by way of
merger, consolidation, or otherwise (other than an offering of common equity to
the general public through a registration statement filed with the Securities
and Exchange Commission); (iii) following an IPO, individuals who, immediately
following such IPO, constituted the Board (together with any new directors whose
election by the Board or whose nomination for election by the Class A
Unitholders of the Company was approved by a vote of a majority of the directors
then still in office who were either directors immediately following the IPO or
whose election or nomination for election was previously so approved) cease for
any reason to constitute a majority of the Board then in office; or (iv) the
sale or disposition, in one or a series of related transactions, of the Class A
Units, as a result of which the Investors or their respective Affiliates (either
directly or indirectly) either (A) collectively no longer constitute the single
largest holder of Class A Units or (B) hold less than ten (10%) of the total
voting power of the Class A Units.



--------------------------------------------------------------------------------

(c) “Disability” has the meaning ascribed to such term in the Employment
Agreement.

(d) “Good Reason” has the meaning ascribed to such term in the Employment
Agreement.

(e) “IRR” means an annually compounded internal rate of return to the Investors
based on the applicable sale price in the Change in Control transaction that
requires such computation and taking into account all Capital Contributions made
by the Investors as of the date they were made, dividends, distributions, and
other proceeds received by the Investors from the Company, but excluding (i) any
distributions for the repayment of fees and expenses incurred by the Investors
relating to their involvement in the Company and (ii) any amounts paid to the
Investors or any of them pursuant to the Financial Services Agreements, and
taking into account the number of Profit Units outstanding under the LLC
Agreement that are vested or will vest as a result of such Change in Control.

 

  2. Vesting of Units.

(a) Subject to Holder’s continued employment with United Maritime in good
standing through each applicable vesting date, twenty percent (20%) of Holder’s
Time-Vested Profit Units shall vest on each of the first five (5) anniversaries
of the Date of Grant (set forth above); provided, however, that (i) in the event
Holder’s employment with United Maritime is terminated under the Employment
Agreement by United Maritime without Cause or by Holder for Good Reason, all
unvested Time-Vested Profit Units shall vest immediately as of such termination,
and (ii) in the event Holder’s employment with United Maritime is terminated
under the Employment Agreement due to his death or Disability, Holder shall be
deemed vested as of such termination in any Time-Vested Profit Units that would
have otherwise vested in the calendar year in which such termination occurs, if
any. In addition, provided that Holder is employed by United Maritime through
the consummation of a Change in Control, all Time-Vested Profit Units that have
not previously vested as of such date shall vest immediately prior to such
Change in Control. In the event of Holder’s termination of employment with
United Maritime for any reason, all Time-Vested Profit Units that have not
vested on or prior to the date of such termination (after giving effect to any
acceleration of vesting contemplated hereby) shall be forfeited immediately upon
such termination for no consideration.



--------------------------------------------------------------------------------

(b) Subject to Holder’s continued employment through the consummation of a
Change in Control, a percentage of Holder’s Performance-Vested Profit Units
shall vest immediately prior to such Change in Control to the extent that the
Investors achieve an IRR upon such Change in Control, as follows:

 

IRR Achieved on Change in Control

   Percentage of Performance-
Vested Profit Units to Vest
on such Change in Control  

<15%

     0 % 

³15% to 20%

     25 % 

>20% to 25%

     50 % 

>25% to 30%

     75 % 

>30%

     100 % 

Performance-Vested Profit Units that do not vest upon such Change in Control
shall be forfeited by Holder upon such Change in Control for no consideration.
Prior to a Change in Control, all of Holder’s unvested Performance-Vested Profit
Units shall be forfeited immediately upon a termination of Holder’s employment
with United Maritime for any reason for no consideration.

(c) Notwithstanding anything herein to the contrary, upon a termination of
Holder’s employment under the Employment Agreement by United Maritime for Cause,
all Profit Units then held by Holder, whether vested or unvested, shall be
forfeited for no consideration.

 

  3. Additional Terms.

(a) Transfer Restrictions. Except in connection with a Transfer (i) to the
Company (including pursuant to the repurchase rights described below), (ii) to a
Permitted Transferee, (iii) in connection with a Drag Transaction as provided in
Section 7.4 of the LLC Agreement, (iv) pursuant to the tag-along right
provisions set forth in Section 7.3 of the LLC Agreement or (v) in connection
with the exercise by Holder of any registration rights granted to him pursuant
to the Registration Rights Agreement, for a period commencing on the date hereof
and ending upon the first to occur of (A) the third anniversary of an IPO and
(B) a Change in Control (such period being the “Lock- Up Period”), Holder shall
not Transfer any of his Profit Units without the prior approval of the Board,
and in the event the Board grants such approval, Holder’s Profit Units shall
nonetheless remain subject to the provisions of this Section 3 and the
provisions of the LLC Agreement. Notwithstanding the foregoing, Holder shall not
Transfer any Profit Units other than in accordance with the provisions of this
Section 3 and the provisions of the LLC Agreement. Any Transfer or purported
Transfer made in violation of this Section 3 shall be null and void and of no
effect. The Company may impose stop-transfer instructions with respect to the
Profit Units subject to the foregoing restriction until the end of such Lock-Up
Period. Holder acknowledges and agrees that the terms set forth in this
Section 3(a) are in addition to, and not in lieu of, the transfer provisions set
forth in the LLC Agreement, including Article 7 thereof.



--------------------------------------------------------------------------------

(b) Repurchase Rights. If, prior to the earlier of (A) an IPO and (B) a Change
in Control, Holder’s employment with United Maritime terminates for any reason,
then at any time during the 270-day period immediately following such
termination of employment (the “Repurchase Right Exercise Period”), the Company
shall have the right to repurchase Holder’s vested Profit Units (it being agreed
that unvested Profit Units shall be treated in the manner herein provided)
hereunder at a per-Profit Unit price equal to the fair market value (the “Fair
Market Value”) of such Profit Unit on the date of delivery by the Company of the
Repurchase Notice (as herein defined) (the “Repurchase Right”), with Fair Market
Value being determined in good faith by the Board and such determination shall
take into account the distribution priority set forth in Section 5.1(a) of the
LLC Agreement. The Repurchase Right shall be exercisable upon written notice to
Holder indicating the number of vested Profit Units to be repurchased, their
Fair Market Value as determined by the Board as herein provided, and the date on
which the repurchase is to be effected (the “Repurchase Notice”), such date to
be not more than thirty (30) days after the date of such Repurchase Notice.
Holder shall have a period of twenty (20) days following the date of delivery of
the Repurchase Notice to deliver written notice to the Company disputing the
Fair Market Value of the Profit Units as set forth therein (a “Dispute Notice”),
it being agreed that if Holder shall fail to deliver a Dispute Notice within
such twenty (20) day period, the Fair Market Value of the Profit Units as set
forth in the Repurchase Notice shall be deemed to be final and conclusive and
shall therefore be the Fair Market Value of the Profit Units for all purposes
hereof. In the event that Holder timely delivers a Dispute Notice to the Company
in accordance with the terms hereof, Holder and the Company shall work together
in good faith to reconcile their differences, and if Holder and the Company are
unable to resolve such differences within ten (10) days of the Company’s receipt
of the Dispute Notice from Holder, the Company shall engage an investment bank
which is reasonably acceptable to Holder (the “Investment Bank”) to determine
the Fair Market Value of the Profit Units, it being agreed that such Investment
Bank shall determine Fair Market Value of the Profit Units taking into account
the distribution priority set forth in Section 5.1(a) of the LLC Agreement. In
such circumstances, the Company and Holder shall execute a customary engagement
letter with the Investment Bank, and such engagement letter may require, among
other things, that the Company and Holder provide customary indemnification
protection to the Investment Bank. Pursuant to the engagement letter with the
Investment Bank, the Company and Holder shall request that the Investment Bank
issue, as promptly as practicable following its engagement, a written report
setting forth its determination of the Fair Market Value of the Profit Units, it
being agreed that the Fair Market Value of the Profit Units so determined by the
Investment Bank shall be binding on the Company and Holder for all purposes of
this Agreement. The fees and expenses of the Investment Bank shall be paid by
the Company unless the Fair Market Value of the Profit Units as determined by
the Investment Bank is one hundred ten percent (110%) or less of the Fair Market
Value of the Profit Units as determined by the Board and as set forth in the
Repurchase Notice, in which case all such fees and expenses shall be paid by
Holder. To the extent not otherwise held in book entry form by the Company, the
certificates representing the vested Profit Units to be repurchased shall be
delivered to the Company prior to the close of business on the date specified
for the repurchase. If the Company does not exercise its Repurchase Right during
the Repurchase Right Exercise Period, the Investors will have the right, during
the thirty (30) day period immediately following the expiration of the
Repurchase Right Exercise Period, to repurchase Holder’s vested Profit Units in
accordance with the terms otherwise provided with respect to the Company in this
Section 3(b) (provided that the Fair Market Value of the Profit Units shall be
determined in all cases by the Board in accordance with the terms set forth
herein, subject to Holder’s right to timely deliver a Dispute Notice with
respect thereto), with each Investor having the right to purchase a pro rata
portion thereof based on the number of Class A Units Owned by each such
Investor; provided, however, that any such right shall be subject to the terms
set forth in the LLC Agreement, including in respect of the Permitted
Percentage.



--------------------------------------------------------------------------------

4. Employment Rights. The grant of Profit Units shall not be construed as giving
Holder the right to be retained in the employment or service of United Maritime,
the Company, or any Subsidiary or Affiliate thereof. Further, United Maritime,
the Company, or any Subsidiary or Affiliate thereof may at any time terminate
the employment or service of Holder, free from any liability or any claim under
the LLC Agreement, unless otherwise expressly provided in the LLC Agreement, in
this Grant Agreement or in the Employment Agreement.

5. Conditions of Grant. Holder understands and agrees that as a condition of the
grant of Profit Units hereunder, Holder is required to execute the LLC
Agreement.

6. 83(b) Election. In connection with the grant of Profit Units hereunder,
Holder hereby agrees to make an election pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, and comparable provisions of any
state tax law, to include in Holder’s gross income the fair market value (as of
the date of acquisition) of the Profit Units granted hereunder. Holder will
deliver to the Internal Revenue Service a fully-executed Section 83(b) Election
in the Form attached hereto as Exhibit A, and will deliver to the equivalent
state administrative body, a comparable election document for state tax
purposes, and will notify the Company of such election by delivering to the
Company copies of the same.



--------------------------------------------------------------------------------

7. Terms of LLC Agreement; Interpretation. The Profit Units and the terms and
conditions set forth herein are subject in all respects to the terms and
conditions of the LLC Agreement, and in the event of any conflict or
inconsistency between the terms set forth herein and therein, the terms set
forth in the LLC Agreement shall be controlling unless otherwise determined by
the Board. All interpretations or determinations of the Board shall be binding
and conclusive upon Holder and his legal representatives on any question arising
hereunder. Holder acknowledges that he has received and reviewed a copy of the
LLC Agreement. Holder acknowledges that, in the event of the IPO, the terms set
forth herein that apply to Holder’s Profit Units shall apply to any securities
of the IPO Entity issued in substitution for such Profit Units as contemplated
by the LLC Agreement.

8. Delegation. Holder acknowledges that any powers, rights, or responsibilities
of the Board set forth herein may be delegated to and exercised by any
subcommittee thereof as permitted under the LLC Agreement.

9. Notices. Every notice, request, or other communication hereunder shall be in
writing, and shall be mailed or delivered to the party for whom it is intended
at such address as may from time to time be designated by it in a notice mailed
or delivered to the other party as herein provided; provided that unless and
until some other address be so designated, all notices or communications by
Holder to the Company shall be mailed or delivered to the Company at its
principal executive office, and all notices or communications by the Company to
Holder may be given to Holder personally or may be mailed to Holder at his last
known address, as reflected in the Company’s records. Any notice so addressed
shall be deemed to be given: (i) if delivered by hand, on the date of such
delivery; (ii) if mailed by courier or by overnight mail, on the first business
day following the date of such mailing; or (iii) if mailed by registered or
certified mail, on the third business day after the date of such mailing.

10. Entire Agreement. This Grant Agreement and the LLC Agreement contain the
entire understanding of, and supersede all prior agreements and understandings
between, the parties hereto in respect of the subject matter contained herein.

11. Governing Law. The provisions of this Grant Agreement shall be governed by
and construed in accordance with the laws of the State of New York, without
application of the conflict of laws principles thereof.

12. Counterparts. This Grant Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Grant Agreement to be duly
executed as of the date first above written.

 

GS Maritime Holding LLC By:   /s/ Sal Litrico   Name:   Sal Litrico   Title:  
President/CEO

 

HOLDER By:   /s/ John P. Binion   Name:   John Patrick Binion   Address:  